DETAILED ACTION
Election/Restrictions
Claims 1-7, 10-16 are allowable. The restriction requirement between species and inventions, as set forth in the Office action mailed on 02/04/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14-16, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 9, directed to a different design on the phase modulation layer is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 9 directed to an invention non-elected without traverse.  Accordingly, claim 9 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Carpenter on 3/24/22.
The application has been amended as follows: 
Claim 1 (amended):  A semiconductor light-emitting element comprising a first surface and a second surface opposing the first surface, one of the first surface and the second surface functioning as a light emission surface that outputs light and another functioning as a support surface,
            the semiconductor light-emitting element further comprising:
            an active layer positioned between the first surface and the second surface;
            a phase modulation layer positioned between the first surface and the second surface and including a plurality of phase modulation regions each of which is optically coupled to the active layer, the plurality of phase modulation regions each including a base region having a first refractive index and a plurality of modified refractive index regions each of which is provided in the base region and has a second refractive index different from the first refractive index;
            a first cladding layer positioned on a side where the first surface is arranged with respect to a stacked structure including at least the active layer and the phase modulation layer;
            a second cladding layer arranged on a side where the second surface is positioned with respect to the stacked structure;
            a first-surface-side electrode arranged on a side where the first surface is positioned with respect to the first cladding layer;
            a plurality of second-surface-side electrodes arranged on a side where the second surface is arranged with respect to the second cladding layer and corresponding to the plurality of phase modulation regions, respectively, the plurality of second-surface-side electrodes arranged in a plurality of regions overlapping the plurality of phase modulation regions, respectively, as viewed along a stacking direction of the stacked structure; and
            a common substrate layer arranged between the first cladding layer and the first-surface-side electrode, the common substrate layer having a continuous surface that holds the plurality of phase modulation regions,
            wherein, in each of the plurality of phase modulation regions included in the phase modulation layer, the plurality of modified refractive index regions are arranged at predetermined positions in the base region according to an arrangement pattern, configured to make a beam projection pattern, which is a projection pattern of light outputted from the light emission surface when a drive current is supplied from a corresponding second-surface-side electrode among the plurality of second-surface-side electrodes, and a beam projection region where the beam projection pattern is formed coincide with a target beam projection pattern and a target beam projection region, respectively, [[and]]
wherein, in a state that a virtual square lattice constituted by M1 (an integer of one or more) × N1 (an integer of one or more) unit configuration regions R each having a square shape is set on an X-Y plane in an XYZ orthogonal coordinate system defined by a Z-axis coinciding with a normal direction of the light emission surface and the X-Y plane, which includes X and Y axes orthogonal to each other and coincides with one surface of the phase modulation layer including the plurality of modified refractive index regions,
wherein, the arrangement pattern is defined such that a gravity center G1 of the modified refractive index region positioned in a unit configuration region R(x, y) is separated from a lattice point O(x, y) as a center of the unit configuration region R(x, y) by a distance r in the unit configuration region R(x, y) on the X-Y plane, specified by a coordinate component x (an integer of one or more and M1 or less) in an X-axis direction and a coordinate component y (an integer of one or more and N1 or less) in a Y-axis direction, and a vector from the lattice point O(x, y) to the gravity center G1 is directed in a specific direction,
wherein, in a state that the phase modulation layer satisfies the following first to seventh conditions:
the first condition defined such that a lattice constant of the virtual square lattice is a, the distance r satisfies 0 ≤ r ≤ 0.3a,
the second condition defined such that coordinates (x, y, z) in the XYZ orthogonal coordinate system satisfy relationships represented by following Formulas (1) to (3) with respect to spherical coordinates (d1, θtilt, θrot) defined by a length d1 of a radius vector, a tilt angle θtilt from the Z-axis, and a rotation angle θrot from the X-axis specified on the X-Y plane:

    PNG
    media_image1.png
    21
    137
    media_image1.png
    Greyscale
  …(1)

    PNG
    media_image2.png
    21
    135
    media_image2.png
    Greyscale
  …(2)

    PNG
    media_image3.png
    21
    90
    media_image3.png
    Greyscale
              …(3),
the third condition defined such that a target beam projection pattern is a set of bright spots directed in directions defined by the angles θtilt and θrot, the angles θtilt and θrot are converted to a coordinate value kx, which is a normalized wave number defined by a following Formula (4), on a Kx-axis corresponding to the X-axis and a coordinate value ky which is a normalized wave number defined by a following Formula (5), on a Ky-axis corresponds to the Y-axis and orthogonal to the Kx-axis:

    PNG
    media_image4.png
    41
    133
    media_image4.png
    Greyscale
   …(4)

    PNG
    media_image5.png
    41
    132
    media_image5.png
    Greyscale
   …(5)
a: Lattice constant of virtual square lattice
λ: Oscillation wavelength,
the fourth condition defined such that a specific wave number range including the beam projection pattern is constituted by M2 (an integer of one or more) × N2 (an integer of one or more) image regions FR each having a square shape in a wave number space defined by the Kx-axis and the Ky-axis,
the fifth condition defined such that a complex amplitude F(x, y, which is obtained by two-dimensional inverse Fourier transform of each image region FR(kx, ky), specified by the coordinate component kx (an integer of from 0 to M2-1) in the Kx-axis direction and the coordinate component ky (an integer of from 0 to N2-1) in the Ky-axis direction, to the unit configuration region R(x, y) on the X-Y plane in the wave number space, is given by a following Formula (6) with j as an imaginary unit:
            
                F
                
                    
                        x
                        ,
                        y
                    
                
                =
                
                    
                        ∑
                        
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                            =
                            0
                        
                        
                            M
                            2
                            -
                            1
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            k
                                        
                                        
                                            y
                                        
                                    
                                    =
                                    0
                                
                                
                                    N
                                    2
                                    -
                                    1
                                
                            
                            
                                F
                                R
                                
                                    
                                        
                                            
                                                k
                                            
                                            
                                                x
                                            
                                        
                                        ,
                                        
                                            
                                                k
                                            
                                            
                                                y
                                            
                                        
                                    
                                
                                e
                                x
                                p
                                
                                    
                                        j
                                        2
                                        π
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                    
                                                        M
                                                        2
                                                    
                                                
                                                x
                                                +
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                y
                                                            
                                                        
                                                    
                                                    
                                                        N
                                                        2
                                                    
                                                
                                                y
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
…(6),
the sixth condition defined such that the complex amplitude F(x, y) is defined by a following Formula (7) when an amplitude term is A(x, y) and a phase term is P(x, y) in the unit configuration region R(x, y):

    PNG
    media_image6.png
    27
    257
    media_image6.png
    Greyscale
        …(7),
the seventh condition defined such that the unit configuration region R(x, y) is defined by an s-axis and a t-axis which are parallel to the X-axis and the Y-axis and orthogonal to each other at the lattice point O(x, y), and
the phase modulation layer is configured such that the corresponding modified refractive index region, which satisfies a relationship that an angle φ(x, y) formed by a line segment connecting the lattice point O(x, y) and the gravity center G1 of the corresponding modified refractive index region and the s-axis is
φ(x, y) = C × P(x, y) + B
(C: a proportional constant,
B: an arbitrary constant), and
is arranged inside the unit configuration region R(x,y).

Claims 8-9 (canceled).

Title (new): “Semiconductor Light Emitting Array with Phase Modulation Regions for Generating Beam Projection Patterns”
Allowable Subject Matter
Claims 1-7, 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest to combine an array of light emitting elements with a phase modulation layer that is divided into a plurality of phase modulation regions, the plurality of regions arranged according to a specific pattern to generate a predetermined beam projection pattern and wherein, the phase modulation layer satisfies the first to seventh conditions listed in claim 1. These limitations in combination with the rest of the limitations of the claim are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference disclose inventions that are similar to applicant’s disclosure but they either do not disclose that the phase modulation layer satisfies 1st to 7th conditions that has been incorporated into claim 1 or they have a later filing date compared to applicant’s invention:
WO 2016/148075
WO 2016/111332
2019/0312410
2021/0249841
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828